DETAILED ACTION
This action is in response to the reply received 3/16/22. After consideration of applicant's amendments and/or remarks:
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko et al., U.S. Patent No. 10,922,483 B1, in view of Housman, U.S. PG-Publication No. 2018/0367480 A1.

Claim 1
	Shevchenko discloses a computer-implemented method comprising: identifying proposed content to be transmitted to a target recipient. Shevchenko discloses an "artificial intelligent assistant … able to utilize information about the participants … to generate more effective communications." Shevchenko, 47:4-8. The AIA  operates "to modify a communication to appeal to a specific receiver, such as generating revisions or rewriting the communication using the vocabulary that the receiver would understand or using the structure and language that the receiver tends to use or reacts positively to (e.g., based on his or her communication profile)." Id. at 57:21-26. Figure 4 illustrates a "workflow of asynchronous communication, including general advice to a user generating a communication, and compositional and editing assistance to the user for the communication." The AIA  400 receives a communication input 402 (i.e. proposed content) from a user sender 404 to be transmitted to a specified user receiver 412 (i.e. target recipient). Id. at 57:63-58:55.
	Shevchenko discloses computing a semantic factor descriptive of the proposed content. The AIA  suggest changes related to "communication structure, language, style, and the like, that relate to a specific receiver, group of receivers, or broad audience." Id. at 48:40-42. The AIA  can "change the tone of an emotionally charged communication so it's less likely to offend the receiver." Id. at 53:63-54:3. The AIA  can review a draft communication and "elect to transform the text into a more formal style." Id. at 56:3-6. The AIA  can provide a user "suggestions with respect to writing structure and style, with prompts to inappropriate tone." Id. at 56:33-36. An editing module 424 optimizes a communication "by analyzing existing language and generating changes that improve its accuracy, clarity, and effectiveness with respect to communication context and communication profiles." Improving clarity and effectiveness includes "applying the style preferred by the receiver, e.g., formal vs. informal, brief vs. detailed" and adjusting the "vocabulary to the receiver's language proficiency level." Id. at 64:62-66:6. Accordingly, the AIA  analyzes the existing language (i.e. proposed content) and computes semantic factors such as tone (e.g. appropriate vs. inappropriate), style (e.g. formal vs. informal), grade level (e.g. language proficiency level), and complexity (e.g. brief vs. detailed).
	Shevchenko discloses comparing the semantic factor with data stored in a profile associated with the target recipient. The AIA  modifies a communication "to appeal to a specific receiver, such as generating revisions … using the vocabulary that the receiver would understand or using the structure and language that the receiver tends to use or reacts positively to (e.g., based on his or her communication profile)." The AIA  can "detect biased or inflammatory language, and suggest more balanced rewrites when possible, such as warning the user if a specific receiver can be annoyed by certain forms of language (e.g., structure, tone, certain terms, and the like), based on his or her communication profile." Id. at 57:21-38. Communication profiles are "associated with certain communication parties (e.g., entities that can be senders or receivers)" and "include properties such as language proficiency level … vocabulary … other characteristics of writing/speech, such as style, structure  … negative and positive triggers … communication behaviors and preferences … and the like." Id. at 49:29-50:33. 
	Shevchenko discloses generating, based on the comparison, edited content from the proposed content to customize the proposed content to the target recipient. The AIA  "may suggest changes related to communication structure, language, style, and the like, that relate to a specific receiver, group of receivers, or broad audience." Id. at 48:40-42. The AIA  uses reaction prediction such that "if predicted reactions do not march desired reactions … the AIA  may warn the user and suggest modifications to the draft, for example to highlight suboptimal fragments (e.g., identified by the reaction prediction model), offer vocabulary suggestions (e.g., word replacements) that maximize the likelihood of a desired reaction … and the like." Id. at 65:60-66:4. The AIA  may "suggest a fact or a clarifying point to a message based on … shared context of the sender-receiver pair (e.g., conversation history)" Id. at 80:26-30. The AIA  can "identify parts of a message that can be improved, generate alternative, rank them, and suggest those that maximize achieving the desired outcome." The AIA  may analyze a message and determine the style "to be too informal" and then "identify plausible corrections with varying levels of formality, rank them all based on how formal they are, and present the rankings to the user for selection." Id. at 80:53-60.
	Shevchenko does not expressly disclose identifying proposed content to be transmitted to a target recipient in response to initiation of a chat application by the target recipient or a chat message received from the target recipient; and transmitting the edited content to the target recipient via the chat application.
	Housman discloses identifying proposed content to be transmitted to a target recipient in response to initiation of a chat application by the target recipient or a chat message received from the target recipient. Housman discloses a method "for optimizing chat-based communications." Housman, ¶ 4. The method is implemented by an apparatus by "analyzing a conversation and/or a message of the conversation using machine learning algorithms to determine an optimal way to response" for a "chat-bot" (i.e. chat application). Id. at ¶¶ 35; 46. Figure 4 illustrates the "method 400 for optimizing chat-based communications." At 402, a "message module 202 receives 402 an outgoing message intended for a user," wherein the outgoing message (i.e. proposed content) is "generated in response to an incoming message from [a] user" (i.e. target recipient) and "received prior to sending the outgoing message to the user."  At 404, an analysis module 204 "analyzes … the incoming and outcoming message using a predefined machine learning model to identify one or more features of the outgoing message that have an influence on a desired outcome based on the incoming message." At 406, an action module 206 generates … one or more corrective actions related to the outgoing message based on the one ore more features identified using the machine learning model," wherein the "corrective actions may be intended to increase the likelihood that the outgoing message will result in the desired outcome." Id. at ¶¶ 133-134.
	Housman discloses transmitting the edited content to the target recipient via the chat application. Housman discloses that "action module 206 performs the one or more corrective actions automatically, e.g., in situations where the agent is a chat bot" (i.e. chat application). Further, "after the action module 206 performs the various corrective actions on the message, the message module 202 may then send the outgoing message to the user." Id. at ¶ 71.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial intelligent assistant for suggesting changes to communications that relate to a specific receiver of Shevchenko to incorporate a chatbot that modifies chat responses using artificial intelligence as taught by Housman. One of ordinary skill in the art would be motivated to integrate a chatbot that modified chat responses using artificial intelligence into Shevchenko, with a reasonable expectation of success, in order to "increase the likelihood that an outgoing message will result in a desired outcome." Housman, ¶ 4.

Claim 2
	Shevchenko discloses wherein the semantic factor is representative of a tone, style, grade level, or complexity of the proposed content. The AIA  suggest changes related to "communication structure, language, style, and the like, that relate to a specific receiver, group of receivers, or broad audience." Shevchenko, 48:40-42. The AIA  can "change the tone of an emotionally charged communication so it's less likely to offend the receiver." Id. at 53:63-54:3. The AIA  can review a draft communication and "elect to transform the text into a more formal style." Id. at 56:3-6. The AIA  can provide a user "suggestions with respect to writing structure and style, with prompts to inappropriate tone." Id. at 56:33-36. An editing module 424 optimizes a communication "by analyzing existing language and generating changes that improve its accuracy, clarity, and effectiveness with respect to communication context and communication profiles." Improving clarity and effectiveness includes "applying the style preferred by the receiver, e.g., formal vs. informal, brief vs. detailed" and adjusting the "vocabulary to the receiver's language proficiency level." Id. at 64:62-66:6. Accordingly, the AIA  analyzes the existing language (i.e. proposed content) and computes semantic factors such as tone (e.g. appropriate vs. inappropriate), style (e.g. formal vs. informal), grade level (e.g. language proficiency level), and complexity (e.g. brief vs. detailed).

Claim 3
	Shevchenko discloses wherein the target recipient is an individual recipient, a group of individual recipients, or an audience, and wherein the profile comprises information indicative of preferred semantic factors for the individual recipient, the group of individual recipients, or the audience. Profiles are "associated with certain communication parties (e.g., entities that can be senders or receivers)" including "individuals, clusters of individuals … groups of connected individuals … larger populations … and the like." The communication profiles "include properties such as language proficiency level … vocabulary … other characteristics of writing/speech, such as style, structure … negative and positive triggers … communication behaviors and preferences … and the like." Shevchenko, 49:29-50:33. 

Claim 4
	Shevchenko discloses wherein comparing the semantic factor with data stored in the profile associated with the target recipient comprises identifying one or more portions of the proposed content that fail to match a preferred semantic factor of the target recipient. The AIA  uses reaction prediction such that "if predicted reactions do not march desired reactions … the AIA  may warn the user and suggest modifications to the draft, for example to highlight suboptimal fragments (e.g., identified by the reaction prediction model), offer vocabulary suggestions (e.g., word replacements) that maximize the likelihood of a desired reaction … and the like." Shevchenko, 65:60-66:4. The highlighted "suboptimal fragments" are "portions of the proposed document that fail to match a preferred semantic factor of the target recipient."

Claim 5
	Shevchenko discloses wherein generating, based on the comparison, the edited content comprises generating the edited content based on language derived from a historical interaction with the target recipient. The AIA  can "modify a communication to appeal to a specific receiver," such as by "adding references and content from documents (e.g., previous interactions with the receiver)." Shevchenko, 57:21-32. The AIA  may "suggest a fact or a clarifying point to a message based on … shared context of the sender-receiver pair (e.g., conversation history)" Id. at 80:26-30.

Claim 6
	Shevchenko discloses identifying the historical interaction based on success metrics of historical interactions with the target recipient. The user communication profile may include "reactions to previous or similar communications." Shevchenko, 47:54-18. The AIA  learns "prediction or perception and reaction of a receiver … through … receiver-specific modeling, such as trained on a corpus of previously observed … reactions." Id. at 48:19-39. The AIA  may suggest changes related to communication by "taking the reaction to [a] previous communication as additional input." Id. at 48:53-56. Communication profiles include "representations of typical reactions and interactions extracted from communications, such as information extracted from previous responses (e.g., using sentiment analysis and other natural language tools)." Id. at 52:63-53:7. The AIA  transforms content by "rephrasing the language that the user would not like to use … of certain words based on user's stated preferences or previously observed reactions." Id. at 69:8-12. The AIA  "may observe and collect receiver reactions to various types of content as training data, learn from their feedback and interactions with its functionality that augments the content receivers consume and the like." Id. at 68:2-6. Observed receiver reactions and sentiment analysis extracted from previous communications are examples of "success metrics."

Claim 7
	Shevchenko discloses receiving feedback on the edited content from the target recipient. The AIA  learns "prediction or perception and reaction of a receiver … through … receiver-specific modeling, such as trained on a corpus of previously observed … reactions." Id. at 48:19-39. The AIA  "may observe and collect receiver reactions to various types of content as training data, learn from their feedback and interactions with its functionality that augments the content receivers consume and the like." Id. at 68:2-6.
	Shevchenko discloses updating the data stored in a profile associated with the target recipient based on the feedback. The user communication profile may include "reactions to previous or similar communications." Shevchenko, 47:54-18. Communication profiles include "representations of typical reactions and interactions extracted from communications, such as information extracted from previous responses (e.g., using sentiment analysis and other natural language tools)." Id. at 52:63-53:7.

Claims 8-14
	Claims 8-14 recite a system configured to perform the steps of the method recited in claims 1-7. Accordingly, claims 8-14 are rejected as indicated in the rejection of claims 1-7.

Claims 15-20
	Claims 15-20 recite a medium storing instructions for performing the steps of the method recited in claims 1-7 (claim 19 recites subject matter in both claims 5 and 6, claim 20 recites subject matter in claim 7). Accordingly, claims 15-20 are rejected as indicated in the rejection of claims 1-7.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Housman, U.S. PG-Publication No. 2018/0367480 A1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 16, 2022